Per Curiam,
In the original and supplemental reports of the learned referee, and in the opinion filed by the learned judge of the court below, there appears a complete and convincing answer to the city’s contention respecting the obligation and the duty of the contractor. It was made clear by the reports and the opinion referred to that the city’s resistance to the payment of the claim of the plaintiffs was not warranted by any satisfactory evidence in the case. The judgment entered in favor of the plaintiffs and against the defendant, together with lawful interest thereon from November 1, 1898, to the date of the entry of the judgment, amounted to $11,306.87, less one half of the fee of the referee to be paid by the plaintiffs in accordance with the stipulation of the agreement of reference. We therefore affirm the judgment and dismiss the specifications of error.
Judgment affirmed.